DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
 Claims 1, 4-10  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 10-11, 14-15, 17-18, and 20 of co-pending Application No. 16/563,189 to Endo et al. (hereafter Endo) in view of Kawai et al. (JP 2017-013481, U.S. Pat. No. 10,578,500 is relied upon as the English translation of the Japanese application) (hereafter Kawai).
In this case, claims 1, 4-10 of the instant application and claims 1, 4-5, 7-8, 10-11, 14-15, 17-18, and 20 of Endo both recite the details of a force sensor comprising a cylindrical main body, a cylindrical movable body, strain sensors on strain body, a first stopper, a second stopper, a first jig, and a second jig. However, Endo does not recite the sealing members in the claim. On the other hand, Kawai teaches the sidewall section 20 that covers the openings and the gap between the first and second base parts (see Fig. 2). In view of the teaching of Kawai, In view of the teaching of Kawai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sealing section in order to protect the sensor chamber from moisture intrusion and dust.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of  “the outer circumference” lack antecedent basis. 
Regarding claims 4-7, based on the recitation of “including a second outer circumferential surface of a second outer diameter less than a diameter of the first inner circumferential surface”, the examiner cannot determine the location of this second outer circumferential surface. Further clarification is respectfully requested. Furthermore, the claim is are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections (see MPEP 2172.01). The omitted structural cooperative relationships include the relative arrange of the second stopper with respect to the second inner circumferential surface. Claim 1 only recites the distance between the second stopper and the first inner circumferential surface. However, claim 7 does not clearly describe how the second stopper and the second inner circumferential surface area arranged with respect to each other and the first jig. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (U.S. Pat. No. 9,481,089) (hereafter Matsuzawa) in view of Kawai et al. (JP 2017-013481, U.S. Pat No. 10,578,500 serving as the English translation of the Japanese patent application) (hereafter Kawai).
Regarding claim 1, Matsuzawa teaches a force sensor comprising: a main body (i.e., first base part 2) (see Fig. 1); a movable body (i.e., second base part 3) (see Fig. 1) movable with respect to the main body (i.e., the first base part and the second base part 3 are secured to be displaceable in the predetermined amount with respect to each other) (see Column 14, lines 20-32) and including at least three circular openings in the outer circumference thereof (i.e., through holes penetrated by the respective pressurization bolts) (see Fig. 2); a strain body fixed to the main body and the movable body (i.e., sensor devices 6A to 6D) (see Fig. 1) and deformable according to the movement of the movable body (i.e., packages 60 having a longitudinal elastic modulus of at least a part of the bottom plate member 61 lower than a longitudinal elastic modulus of the side wall member 67. Accordingly, the bottom plate member 61 is more elastically deformable when stress is applied thereto than the side wall member 67. 
Regarding the cylindrical shapes, Matsuzawa as disclosed above does not directly or explicitly teach a cylindrical main body and a cylindrical movable body. However, Kawai teaches a cylindrical main body (i.e., external plan view of second member 2 is a circle having a thickness) (see Fig. 2) and a cylindrical movable body (i.e., external shape in plan view of the first member 3 is a circle having a thickness) (see Fig. 2). In view of the teaching of Kawai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured a columnar, cylindrical, or any particularly shaped body in order to fit the sensor device in the accommodation space of the housing, such as that of a robot arm. Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (MPEP 2144.04 (IV-B)). 
Regarding the sealing members, Matsuzawa as modified by Kawai as disclosed above does not directly or explicitly teach the sealing members. However, Kawai teaches sealing members configured to cover at least the openings and a movable part between the main body and the movable body (i.e., sidewall section 20 provided in the outer circumferential portions of the first member 3 and the second member 2) (see Fig. 3). In view of the teaching of Kawai, it 
Regarding claim 2, Matsuzawa as disclosed above does not directly or explicitly teach that the sealing members include a first sealing member configured to seal each of the openings, a second sealing member configured to seal the movable body, and a third sealing member configured to seal at least a gap between the main body and the second sealing member. 
Regarding the sealing members, Kawai teaches that the sealing members include a first sealing member configured to seal each of the openings, a second sealing member configured to seal the movable body, and a third sealing member configured to seal at least a gap between the main body and the second sealing member (i.e., sidewall section 20 provided in the outer circumferential portions of the first member 3 and the second member 2) (see Fig. 3). In view of the teaching of Kawai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sealing section in order to protect the sensor chamber from moisture intrusion and dust.
Regarding claim 4, Matsuzawa teaches a cylindrical second stopper arranged separate from a first inner circumferential surface of the main body by a first distance (i.e., lid member 61 is smaller than the diameter of the inner circumferential surface of the first base part 2 facing the point 272) (see Fig. 1 and 2) and including a second outer circumferential surface of a second outer diameter less than a diameter of the first inner circumferential surface. 
Regarding claim 5, Matsuzawa as modified by Kawai as disclosed above does not directly or explicitly teach that the first distance is less than a second distance between the first outer circumferential surface of the first stopper and an inner surface of the opening. However, Matsuzawa teaches that the pipes 43 are made using and insulating material of a resin material (see Column 6, lines 28-33) and that the bottom plate members 61 and the lid members 62 
Regarding claim 6, Matsuzawa teaches that the main body includes a second inner circumferential surface forming a diameter greater than the diameter formed by the first inner circumferential surface (i.e., opening between two sides of 24 is smaller than the the distance between two opposing bolts 71) (see Fig. 2). 
Regarding claim 10, Matsuzawa teaches a first fixing member configured to fix each of the first stoppers to the main body (i.e., pressurization bolts 71) (see Fig. 2); second fixing members configured to fix the second stopper to the movable body (i.e., the center portion 625 may project from an outer periphery portion 626 toward the second base part 3) (see Fig. 7); and third fixing members configured to fix the strain body to the second stopper (i.e., the lid is bonded to the side wall member via sealant 63) (see Fig. 7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (U.S. Pat. No. 9,481,089) (hereafter Matsuzawa) in view of Kawai and in further view of Arakawa (Pub. No. US 2015/0266184) (hereafter Arakawa)
Regarding claim 3, Matsuzawa as modified by Kawai as disclosed above does not directly or explicitly teach that the first sealing member is a rubber member, the second sealing member is constituted of a metallic material or a resin material, and the third sealing member is constituted of a foamed material. 
Regarding the metallic material, Kawai teaches that the sidewall section 20 is made from metal materials such as aluminum and stainless steel and ceramics (see Column 8, lines 40-
Regarding the rubber member and the foamed material, Matsuzawa as modified by Kawai as disclosed above does not directly or explicitly teach a rubber member and a foamed material. However, Arakawa teaches using various elastomers such as polyurethane=based thermoplastic elastomers as material for the sealing ring 9 (see paragraph section [0155]). In view of the teaching of Arakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected elastomeric materials for the sealing members in order to improve sensor performance by regulating elastically the displacement amount generated between the first base parts. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a rubber and/or a foamed material as a sealing member, since it has been held to be within the general skill of  a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07.
Allowable Subject Matter
 Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
The following is an examiner's statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of the force sensor comprising a first jig to be inserted between an outer circumferential surface of a second stopper and a second inner circumferential surface of a cylindrical main body and configured to adjust a first distance and a second jig for adjustment to be inserted between an inner surface of the opening and a third outer circumferential surface of the first stopper, wherein the third outer diameter of the of the first stopper is less than the the first outer diameter of the first stopper. 
Furthermore, in the examiner' s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 7-9, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant' s own reasoning to fully encompass the current pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Autom ated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Tran M. Tran/            Examiner, Art Unit 2855